Citation Nr: 1639781	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  05-38 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 percent for a left foot disability.  

2.  Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU).  

3.  Entitlement to a higher level of special monthly compensation (SMC) based on loss of use of the right lower extremity, including the service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	J. Moore, Esq.  




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from July 1982 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In March 2009, the Board denied TDIU and granted SMC based on the loss of use of the left foot.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court) and in August 2010, the Court vacated the Board's decision with respect to a denial of entitlement to TDIU.  The Board remanded the claim in January 2011, November 2011, and November 2015.  It is now ripe for appellate review.  

In addition, the claim for a higher level of SMC compensation based on loss of use of the right foot was remanded for issuance of a statement of the case in November 2015.  The appeal has been perfected and, as discussed below, additional development is necessary.  

The Veteran appeared at a Central Office hearing in January 2009.  A transcript is of record.  

The issue of entitlement to a higher level of SMC is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2016 written submission, the Veteran withdrew a claim for a higher disability rating for a disability of the left foot; the Board does not have jurisdiction over the claim.  

2.  The Veteran, who is in receipt of a combined 70 percent evaluation, with one disability rated as 40 percent disabling, is prevented from engaging in any type of substantially gainful employment due to service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The claim for entitlement to a disability evaluation in excess of 40 percent for a left foot disability is withdrawn.  38 U.S.C.A. § 7105 (b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  Entitlement to TDIU is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.   Withdrawal may be made by an appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In an August 2016 submission, the Veteran's attorney noted that the Veteran wished to withdraw a claim for entitlement to a rating in excess of 40 percent for a service-connected left foot disability.  This was reduced to writing and is properly of record.  Accordingly, the Board does not have jurisdiction to review the claim, and it is dismissed.  

TDIU

The Veteran contends that he is unable to gain and maintain any type of substantially gainful employment as due to service-connected disabilities.  

A total rating based on unemployability due to service-connected disabilities may be granted if the service-connected disabilities preclude the Veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent. 38 C.F.R. § 4.16 (a).  For those Veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation Service, for extraschedular consideration. 38 C.F.R. § 4.16 (b).

Service-connected disability compensation is in effect for loss of use of the left foot, associated with a left knee disability, at a 40 percent evaluation, for left knee osteochondritis dissecans at a 30 percent evaluation, for joint disease in the left knee at 10 percent disabling, and for right knee arthritis at a 10 percent disabling.  The combined disability evaluation is 70 percent.  The initial threshold requirements for entitlement to TDIU are thus met, and the question arises as to if such disability prevents the Veteran from engaging in substantially gainful employment.  

In August 2016, an examiner submitted a detailed discussion and opined that the Veteran could not engage in any type of employment (sedentary or otherwise).  

The 2016 private physician reviewed an August 2011 occupational medicine assessment in addition to a recent December 2015 VA examination, and noted that the Veteran was substantially limited in driving, standing, walking, sitting, and in assuming positions of responsibility or public interaction.  The symptoms dealing with mental faculties (e.g. contact with the public and supervisory functioning) were noted to be impacted by the taking of Tramadol(r) for his service-connected orthopedic conditions.  This was noted as a "narcotic pain medication with serious side effects such as seizures, dizziness, headaches, blurred vision, drowsiness, and weakness."  The private examiner noted that such medication usage would "have a deleterious effect on a patient's ability to work in any environment."  

It was concluded "after a thorough review of [the Veteran's] past medical history, including his service-connected knee issue...the previous medical opinions and his medication history [to include the opiates utilized to treat his service-connected orthopedic disabilities]," that the Veteran was "unable to secure any form of gainful employment, including sedentary positions, since at least September 1996."  This private examiner expressly found the prior VA assessment of December 2015 lacking as regards an opinion of the Veteran's fitness for sedentary work due to that examiner "not taking into account the combined limitations" of "knee symptoms" and the usage of "narcotic pain medications."  

The opinion fully considers the Veteran's service-connected disability picture and previous opinions of record.  It is well-rationalized and, in specifically noting the serious impact of narcotic medication required to treat service-connected disability, is more comprehensive than older VA opinions which did not make such considerations in determining that sedentary work could be performed.  Based on this, the August 2016 report is considered highly probative and supportive of the claim, and entitlement to TDIU will be granted.  

ORDER

The claim for entitlement to a disability evaluation in excess of 40 percent for a left foot disability is dismissed.  

TDIU is granted.  


REMAND

The Veteran has alleged that a recent examination afforded in concert with the claim for SMC is inadequate for addressing the issue on appeal.  Particularly, the attorney representative has taken issue with the December 2015 VA examiner's failure to consider the impact of service-connected right knee functional impairment in the assessment of the ability to use the right lower extremity.  Indeed, the examiner noted that there was "worsening difficulties with ambulation and stairs," and the Veteran's attorney contends that, while not direct, it addressed a combination of impairment with both the foot and knee-in operation together-which represented a loss of use of the right lower extremity.  It was also contended that assessments of the right knee included that the Veteran fell to the ground "twice a week" and that there was "instability of station" and "disturbance of locomotion."  

The Veteran's right knee disability is service-connected, and the combined effect of feet and knee impairment on the functional usage of the lower extremity is something that should be considered together.  As this combined effect has not been specifically addressed, and as the Veteran's representative maintains that there is continual worsening of the knee pathology in combined functional impairment, to include as a consequence of disability in the left lower extremity, the Board will remand the case for a new orthopedic examination addressing such contentions.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a comprehensive orthopedic examination to address the specific severity of the service-connected right foot and right knee with respect to loss of use of the extremity.  The following is to be addressed:  

*Does the Veteran's right lower extremity disability, inclusive of the service-connected right knee disability and any right foot impairment, equate to a disability so severe so as to constitute a loss of use of the extremity (that is, equivalent function to what would exist with an amputation stump and associated prosthesis).  

*The 2015 VA examination results, which include assessments of frequent falls, frequent locking of the joint, and difficulties with ambulation, in concert with the lay assertions of worsening, should be discussed specifically.  

*The effect of the service-connected left lower extremity on the right lower extremity disability picture (foot and service-connected right knee acting together), should be specifically addressed.  

3.  Following the above-directed development, re-adjudicate the Veteran's claims.  Should the claims remain denied, issue an appropriate supplemental statement of the case and forward the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


